Citation Nr: 9932868	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to January 8, 1996, 
for the grant of a 10 percent evaluation for residuals of a 
right little finger injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), in which a rating of 10 percent was 
assigned for residuals of a right little finger injury, 
effective January 8, 1996.  

The Board notes that the veteran requested a hearing before a 
travel Member of the Board in a July 1998 VA Form 9.  In 
March 1999, the RO advised him of the new technique for 
conducting hearings involving teleconferencing.  It also 
asked him to clarify in the form provided whether he still 
wanted a hearing.  In this form, the veteran specified that 
he did not want to appear for a Board hearing.  The Board 
finds that this constitutes a withdrawal of his July 1998 
hearing request.  See 38 C.F.R. § 20.702(e) (1999).  

In December 1998 the veteran submitted an application 
contending service connection for bilateral high frequency 
hearing loss and tinnitus.  The RO denied these claims in 
April 1999 and the claim for hearing loss in both ears again 
in August 1999.  There is no indication from the record that 
the veteran has expressed disagreement with either of these 
decisions.  Therefore, as a notice of disagreement has not 
been filed with respect to these decisions, the issues of 
service connection for tinnitus and bilateral high frequency 
hearing loss are not before the Board since an appeal as to 
these issues has not been initiated.  See 38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO received a claim establishing the veteran's intent 
to seek an increased evaluation for residuals of a right 
little finger injury on January 8, 1996.  

2.  The record does not show that the veteran filed a claim 
for an increased evaluation prior to January 1996, nor does 
the medical evidence show that it was factually ascertainable 
that an increase in disability had occurred prior to January 
8, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to January 8, 1996, 
for the grant of a 10 percent evaluation for residuals of a 
right little finger injury have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400(o) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the RO granted 
service connection for residuals of a right little finger 
injury in March 1970, effective November 7, 1969.  The 
veteran did not submit a timely appeal with this decision and 
it became final.  

In April 1975, the veteran submitted an application for 
compensation or pension in which he referred to, in pertinent 
part, his right finger injury, contending that his finger was 
now crooked.  In a notice dated in September 1975, the RO 
indicated, in pertinent part, that it was continuing its 
noncompensable rating for residuals of a right little finger 
injury.  A timely appeal was not filed with respect to this 
decision.  

In May 1993 the veteran submitted an application for service 
connection of dysentery and shrapnel wounds to the right leg.  
The RO advised him on July 13, 1993 to submit evidence in 
support of these claims.  There is no indication from the 
record that he responded to this request and the claim was 
denied and not appealed.  

On VA examination in December 1995, the veteran reported an 
ulnar deviation of the right little finger at the proximal 
interphalangeal (PIP) joint and had a large protuberance at 
the distal interphalangeal joint.  The finger deviated 
laterally about 15 degrees, and it was noted that it gave him 
some pain.  He was noted as reporting that it was hard for 
him to completely close his little finger against the palm of 
his hand, and that he did not "quite make it" as well as he 
did on the other hand.

Examination revealed deformity of the PIP joint of the right 
fifth finger which gave him a certain amount of pain.  He 
could squeeze the dynamometer with the right hand to 20 
pounds, whereas on the left he could squeeze to 45 pounds.  
The examiner indicated that it was uncertain as to whether 
this loss of strength could be attributed to the right little 
finger injury.  

On January 8, 1996, the veteran submitted a claim alleging an 
increase in disability of his residuals of a right little 
finger injury.  Submitted with this claim is a letter from 
Dr. M.O.B. dated January 1995, indicating, in pertinent part, 
that the veteran suffered from traumatic arthritis of his 
right hand which impaired his fine motor dexterity.  

VA outpatient notes from January 1996 to March 1996 show 
treatment, in pertinent part, of the veteran's right little 
finger.  Progress notes from January 1996 noted that the 
right little finger was deformed with tenderness over the PIP 
joint.  It was also concluded that there was traumatic 
arthritis of the right little finger.  The diagnosis in March 
1996 was status post PIP dislocation of the right little 
finger with degenerative joint disease; stable.  It was 
concluded that he was not a good candidate for surgery.  

May 1996 records from Dr. T.R.H. note that the veteran was 
complaining of pain about the right little finger at the PIP 
and metacarpophalangeal (MCP) joints of the right little 
finger.  Minimal limitation of function was noted prior to 
the onset of the pain.  Examination revealed gross valgus 
deformity of the little finger with swelling about the PIP 
joint.  There was no effusion or erythema.  Range of motion 
was full with significant internal rotation noted.  Stressing 
revealed normal stability.  The PIP joint was tender and the 
MCP joint was found to be negative.  Right hand films showed 
an 18 degree valgus just proximal to the PIP joint showing 
post-traumatic asymmetrical narrowing.  The diagnosis, in 
pertinent part, was post-traumatic arthritis and deformity of 
the right little finger.  

The veteran submitted color photographs in June 1996, which 
demonstrated the level of deformity in the right little 
finger.

The veteran underwent a hands and finger compensation 
examination by VA in February 1997, at which time he 
reported, in pertinent part, deviation of the PIP joint of 
the right little finger, with some limitation of hand grip 
and marked limitation of flexion and some pain in the finger.  

On examination, the ulnar deviation was found to be 18 
degrees at the PIP joint of the right little finger.  Flexion 
of the finger passively was possible to 90 degrees at the 
joint.  However, when he made a fist, he tended to keep the 
finger somewhat extended, and was consequently found to have 
minimal limitation of hand grip in that area.  There was also 
some tenderness and pain on palpation of the deformed joint.  
The diagnosis was, in pertinent part, residual joint 
deformity and pain, with limitation of voluntary motion of 
the left (sic) fifth finger, status post fracture while in 
service.

On VA compensation examination in June 1997, the veteran 
stated that his hand had healed "crooked."  He reported 
aching pain all the time, with the symptoms worse in cold 
weather.  He was noted as reporting that his right hand was 
stiff and weak, and that he found it difficult to hold 
things.  He reported popping involving the right small 
finger.  

Examination of the right hand showed valgus at the PIP joint 
of the right little finger, measuring 20 degrees on clinical 
examination, with full flexion.  The tip of the right small 
finger lacked the distal palmar crease by 1.5 centimeters 
(cm).  He had full extension of the finger.  Grip strength 
was decreased by 30 to 40 percent on the right.  X-ray films 
of the right hand revealed evidence of a previous fracture 
involving the ulnar condyle of the proximal phalanx of the 
small finger.  This had healed with some shortening, and 
there was consequent valgus of the PIP joint of the small 
finger.  There were degenerative changes with loss of joint 
space.  The diagnosis included post-traumatic arthritis, 
right small finger, advanced; and angular deformity with 
limitation of motion and strength, right small finger.  

With regard to the right small finger, it was concluded by 
the VA examiner that the veteran had significant disability 
as a result of the fracture and angular malunion, with 
limitation of motion and loss of grip strength.

In February 1998 the Board, in pertinent part, granted an 
increased rating of 10 percent for residuals of a right 
little finger injury.  In February 1998, pursuant to the 
February 1998 Board decision, assigned a 10 percent rating 
for residuals of a right little finger injury, effective 
January 8, 1996.  

In April 1998, the veteran submitted a Notice of Disagreement 
with the February 1998 RO assignment of January 8, 1996 as 
the effective date for the increased rating for residuals of 
a right little finger injury.  He contended that the 
effective date should either have been September 17, 1975 or 
July 17, 1993.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999).

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (1999).

Analysis

Initially, the Board notes that the veteran was granted 
service connection for a right little finger injury and 
assigned a noncompensable evaluation in a March 1970 rating 
decision.  The Board finds that in absence of a timely 
appeal, the March 1970 rating decision became final.  See 38 
C.F.R. §§ 20.200, 20.302 (1999).  

The claims file also contains a subsequent rating decision 
dated in September 1975 wherein the RO confirmed and 
continued the noncompensable evaluation for a right little 
finger injury.  This decision also became final in absence of 
the submission of a timely appeal.  Id.

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two of the regulation.  In cases where the increase 
in disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") found that 38 U.S.C. A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim provided also that the 
claim is received within one year after the increase.  Id.  
In these cases, the Board must determine under the evidence 
of record the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

In its February 1998 decision, the Board found that the 
veteran's residuals of a right little finger injury warranted 
a 10 percent rating by analogy under diagnostic code 5156, 
amputation of the little finger.  In reaching this 
conclusion, the Board referred to the findings made at the 
private and VA examination reports dated between May 1996 and 
June 1997.  It referred in particular to the February 1997 VA 
examination.  

The schedule of ratings provides a 10 percent rating for 
amputation of the little finger without resection of the MCP 
joint, at the PIP joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156.  Amputation of the little 
finger with MCP resection (more than half the bone lost) 
warrants a 20 percent evaluation.  Id.

In the case at hand, the Board finds that the medical 
evidence of record does not show that it was factually 
ascertainable that the veteran's disability met the schedular 
criteria for a 10 percent evaluation within the one year 
period prior to the date of his January 8, 1996 claim.  

In this regard, the January 1995 private medical statement 
from Dr. M.A.B. noted that the veteran had traumatic 
arthritis of his right hand and that this impaired his fine 
motor dexterity.  Such a statement does not establish 
entitlement to a 10 percent evaluation under Diagnostic Code 
5156, either directly or by analogy.  It merely indicates 
that the veteran had traumatic arthritis and that this 
functionally impaired his hand.  It does not indicate with 
sufficient detail the extent of the veteran's current 
disability at that time.  

The December 1995 VA examination also does not show that an 
increased rating was warranted.  While the VA examiner noted 
a 15 degree deviation in the right little finger, and that 
the veteran had trouble closing the little finger against the 
palm of his hand, he also noted that the veteran did not 
"quite make it" as well as he did on the other hand.  He 
also noted decreased grip strength in the right hand; 
however, he indicated that it was not certain as to whether 
this loss of grip strength could be attributed to the right 
little finger injury or to something else.  

Following the submission of the January 8, 1996 claim, 
private medical records from May 1996 noted a gross valgus 
deformity of the right little finger and swelling.  Range of 
motion was described as full with significant internal 
rotation.  

The January 1997 VA examiner noted the current pathology of 
the veteran's right little finger.  The examiner noted that 
the veteran reported marked limitation of flexion and some 
pain in the right little finger.  Examination revealed that 
he kept his right little finger somewhat extended when he 
made a fist with his right hand.  The VA examiner 
specifically concluded that this limitation resulted in 
minimal limitation of hand grip in that area.  He also noted 
pain on palpation of the deformed joint.  

In addition, it was later concluded by the June 1997 VA 
examiner that the veteran had significant disability as a 
result of the fracture and angular malunion, with limitation 
of motion and loss of grip strength.

Thus, the Board concludes that an increase in severity of the 
veteran's residuals of a right little finger injury became 
factually ascertainable only after the submission of the 
January 8, 1996 claim.  In light of the foregoing, the first 
paragraph of the regulation controls the effective date of 
the veteran's claim.  Thus, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1); see Harper, supra.  

Here, the competent medical evidence showing that the 
veteran's residuals of a right little finger injury met the 
schedular criteria for an increased evaluation was dated 
after the receipt of the claim.  Hence, the date that the 
entitlement arose is later than the date of claim.  The Board 
notes that the RO assigned an effective date in accordance 
with the date that the veteran's claim was received.  

The veteran contends that an increased evaluation was 
factually ascertainable at the time his increased rating 
claim was denied by VA in September 1975.  The veteran did 
not appeal this decision.  The Board notes that a 
determination on a claim by the RO of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in section 20.302.  See 38 C.F.R. § 20.1103.  

In addition, appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
see also 38 C.F.R. § 20.200.  

The Board also notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  The 
Board finds that the September 1975 rating decision is final 
in absence of a timely filed substantive appeal.  The record 
does not reflect that the veteran has alleged that the 
decision was clearly and unmistakably erroneous.  The Board 
is bound by this rating decision and the evidence of record 
at the time the decision was rendered in absence of clear and 
unmistakable error.  Cf. Hazan, 10 Vet. App. 511, 518-19.

The veteran also contends that the effective date of his 10 
percent rating for his residuals of a right little finger 
injury should be July 17, 1993.  This was the date of a 
notice by the RO to the veteran requesting additional 
evidence about other alleged service-connected disabilities, 
not his right little finger residuals injury which had not 
been put at issue at the time by the veteran.  In July 1993, 
the only issues pending were service connection for dysentery 
and service connection for shrapnel wounds to the right leg.  
Both of these claims were denied in September 1993 because of 
the veteran's failure to submit evidence in support of his 
claim.  This decision also was not appealed.  

Thus, the Board concludes that the record does not contain 
competent evidence that an increased evaluation for the 
veteran's residuals of a right finger injury was factually 
ascertainable within the one year period prior to January 8, 
1996.  38 C.F.R. § 3.400(o)(2).  Based upon a review of the 
evidence of record, the Board finds that the criteria for an 
effective date prior to January 8, 1996, have not been met.


ORDER

Entitlement to an effective date, prior to January 8, 1996, 
for the grant of an increased evaluation of 10 percent for 
residuals of a right little finger injury, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

